Citation Nr: 0501277	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-31 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastro-intestinal 
(G.I.) bleeding claimed as secondary to his service connected 
bilateral pes planus.

2.  Entitlement to service connection for renal problems 
claimed as secondary to his service connected bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel



INTRODUCTION

The veteran had active service from September 1948 until 
January 1950 and September 1950 until November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

A review of the veteran's substantive appeal, received in 
October 2003, shows that he requested a Board hearing before 
a  Board member in Washington, DC.  That request was 
subsequently withdrawn in February 2004.  

The Board notes that in a letter dated in January 2003 the 
veteran, through his representative, raised the issue of 
entitlement to compensation under the provision of 
38 U.S.C.A. § 1151 for impairment caused by medications used 
to treat his bilateral pes planus.  This section of the law, 
however, contemplates awarding benefits for impairment caused 
by treatment for non-service connected disability, which is 
not the case here.  Accordingly, no further action under this 
theory of entitlement will be taken.  In a separate statement 
dated in July 2003, the veteran raised the claim of 
entitlement to service connection for his heart disease 
claimed as secondary to his service connected bilateral pes 
planus.  This claim has not been addressed, and is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran does not have G.I. bleeding as a result of 
his service, or as secondary to the service-connected 
disability of bilateral pes planus.

2.  The veteran does not have an impaired renal function.  



CONCLUSIONS OF LAW

1.  G.I. bleeding was not incurred or aggravated during the 
veteran's service or as the result of a service-connected 
condition.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2004).

2.  Renal problems were not incurred or aggravated during the 
veteran's service or as the result of a service-connected 
condition.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board must first address the notice and duty to assist 
requirements set out in the law and its implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.  This law was 
referred to as the Veterans Claims Assistance Act of 2000 
(VCAA) at the time of its initial passage.  

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi 18 Vet. App. 112 (2004) 
VCAA notice must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim, and must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, the veteran was first generally advised of his 
rights and responsibilities under the VCAA, in a letter sent 
to him in January 2003, before the rating action currently on 
appeal.  (Although the letter is actually dated January 27, 
"2006," its location in the claims file, between documents 
dated as received January 17, 2003, and February 10, 2003, 
satisfactorily establish the date it was mailed as in January 
2003.)  This document, together with the rating decision and 
its notice letter sent in May 2003, and the September 2003 
statement of the case, collectively advised the veteran of 
the evidence needed to substantiate his claim, the division 
of responsibilities in obtaining evidence, and the legal 
criteria for determining whether the claim could be granted.  
The statement of the case of also included the contents of 
both the VCAA statute and its implementing regulations, 
including the language concerning the request that claimant's 
provide any evidence in the claimant's possession that 
pertains to the claim.  Under these circumstances, the Board 
considers the notice requirements of the VCAA are met.  

With respect to the duty to assist, the claims file includes 
the veteran's available service, VA and non-VA medical 
records identified by the veteran.  In addition, he has been 
examined in connection with this claim, and a medical opinion 
obtained.  Accordingly, the Board considers the duty to 
assist requirements of the VCAA are met.  


II.  Service Connection

The appellant asserts that service connection is warranted 
for G.I. bleeding and renal problems, both as secondary to 
the service connected disability of bilateral pes planus.  In 
his January 2001 Statement in Support of Claim the veteran 
states that he believes these conditions were incurred due to 
"complications" from the medications prescribed by the VA 
for his service-connected disability.  Specifically, the 
appellant contends that his G.I. bleeding and renal problems 
were caused by prolonged use of Ibuprofen over a period of 
over 20 years.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

Service connection may also be granted for a "[d]isability 
which is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a); Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The facts in this case may be briefly stated.  The veteran is 
service connected for third degree pes planus with 
metatarsalgia, evaluated as 40 percent disabling effective 
from 1967.  Although not entirely clear, for purposes of this 
appeal, it will be assumed the veteran was prescribed non-
steroidal anti-inflammatory drugs (NSAIDs) for many years to 
treat his service connected pes planus.  The veteran has a 
number of G.I. problems, among which was a recent episode of 
G.I. bleeding, and the use of NSAIDs may cause G.I. bleeding.  
Thus, the medical question that must be answered is whether 
the veteran's use of NSAIDs caused his G.I. bleeding.  

After reviewing all the medical evidence of record, it is 
observed that while they reflect an essentially unanimously 
view that NSAIDs use can cause G.I. bleeding and/or are 
contraindicated for those with the veteran's G.I conditions, 
none of these records include the view that their use 
actually caused this veteran's bleeding.  Indeed, the only 
document to directly address this question is the report of 
the examination conducted for VA purposes in March 2003, in 
connection with this claim.  In that report, the examiner who 
indicated the record was reviewed prior to rendering his 
opinion, concluded that none of the veteran's recently 
diagnosed G.I. problems were caused by NSAIDs use.  Absent 
competent evidence of a link between the veteran's use of a 
particular medication and current disability, a basis upon 
which to establish service connection has not been met.  

With respect to renal problems, the record again reflects the 
recognition by the medical community that the use of NSAIDs 
can adversely effect renal function.  This record, however, 
is devoid of competent evidence that the veteran's renal 
function is impaired.  Absent competent evidence of the 
presence of the claimed disability, there is no basis upon 
which to rest an award of service connection.  

As to any theory of entitlement to service connection for 
G.I. bleeding as directly due to service, there is no 
supporting competent evidence.  The veteran's service records 
are silent as to any relevant complaints or findings; there 
are no relevant complaints or findings for many years after 
service; and no competent evidence links any current findings 
to service.  Accordingly, there is no basis to establish 
service connection for G.I. bleeding on a direct basis.  

The Board has considered the veteran's lay statements.  The 
Board points out that a lay person is competent to testify to 
observable symptoms, but has no competence to offer opinions 
requiring medical expertise, as necessary to determine the 
etiology of a particular medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the 
veteran's claims for service connection for G.I. Bleeding and 
renal problems as secondary to the service connected 
disability of bilateral pes planus must be denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for G.I. bleeding is denied.

Service connection for renal problems is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


